DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US2021/0318072A1 (herein “Ito”).
Regarding claim 1, Ito discloses every feature of the claimed heat pipe (Fig. 14) (Fig. 16) (Fig. 17) (Fig. 22) including: a pipe body (11/13) (711), an evaporation portion (at 31/32) (at 731/732), and a condensation portion (at 20) (at 721), and the evaporation end and/or the condensation end are in a rectangular shape (seen in the figures, the pipes are horizontally-elongated rectangular at condensation portion and vertically-elongated rectangular at the evaporation portion).
Regarding claims 2-4 and 7, every claimed feature is clearly shown in the above-mentioned figures of Ito.
Regarding claim 5-6, Ito discloses that the evaporation pipe wall that is located close to the pipe wall of the connection portion has a first bent part (seen in Fig. 17; at transition from circular to rectangular at block 732) (seen in Fig. 22; the pipe is bent at the transition from round to vertically rectangular and the lateral adjustment for arrangement in the block 31/33), and the connection portion has a second bend part (the bends at the circular connection portion which raise the height of the pipe).
Regarding claim 8, Ito discloses that the evaporation and/or condensation ends of Fig. 17 are made from round tubular material of 8mm in diameter, flattened to have four flat sides and a thickness of 4mm. As seen in the dimensioned example Fig. 17, the flattening yields four corners having radii that are <<1/4 of the 4mm thickness, and therefore, smaller than 0.5mm.
Regarding claims 9-11, Ito discloses a heat dissipation structure (Fig. 16) (Fig. 17) comprising: a copper substrate (31/32; [0107]); a base (seen in Figs. 16 and 17; base plates located above and below the heat pipes at the condensation ends); a heat dissipation fin assembly (20); and the evaporation end of the heat pipe is in contact with the copper substrate (both thermal contact and direct physical contact), and the condensation end of the heat pipe is in contact with the base and the heat dissipation fin assembly (both thermal contact and direct physical contact).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is also rejected under 35 U.S.C. 103 as being unpatentable over Ito.
Ito provides embodiments and examples of heat dissipation systems having flattened heat pipes with corners of various radii, e.g., Fig. 16 vs Fig. 17 vs Fig. 22, providing different heat transfer performance (Fig. 18). Therefore, the radii of the heat pipe corner is recognized as a result effective variable and it would have been obvious to one of ordinary skill in the art to experiment with a vast array of heat pipe corner radii including those in the claimed range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the references discloses a heat dissipation structure similar to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon T. Schermerhorn Jr. whose telephone number is (571)270-5283. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON T. SCHERMERHORN JR./           Primary Examiner, Art Unit 3763